EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 27 and 31 in the After Final Amendment filed March 2, 2021 have been received, considered and entered by Examiner.

WITHDRAWN OBJECTION
The objection to claim 31 has been withdrawn due to Applicant’s insertion of “creep” in claim 31 in the current Amendment in accordance with Examiner’s suggestion in the Final Rejection mailed December 8, 2020.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(a) rejection of claims 27-39 and 52 has been withdrawn due to Applicant’s:
(1) replacement of “the neck finish” with --the bottom of the support ring-- in claim 27 to accurately recite the structure shown in Applicant’s Fig. 3
and
(2) insertion of “of a CSD contained therein” in claim 27



The 35 U.S.C. 112(b) rejection of claims 27-39 and 52 has been withdrawn due to Applicant’s replacement of “bottom” with --base-- in claim 27 in the current Amendment in accordance with Examiner’s suggestion in the Final Rejection mailed December 8, 2020.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note that, after an initial traversal in the Response to Restriction Requirement filed April 26, 2019, the Group I claims (claims 27-39 and 52) were elected without traverse in the Amendment filed November 6, 2019 (page 16).

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment cancels claims 40-51 that were withdrawn without traverse (MPEP 821.02), and the withdrawn claims 40-51 are not otherwise eligible for rejoinder. See the requirements for rejoinder provided in MPEP 821.04 (and paragraph 4 of Restriction Requirement mailed February 26, 2019 [pages 2-3]).

The application is amended as follows:

In the claims:

Cancel claims 40-51.

Allowable Subject Matter
Claims 27-39 and 52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

		In regard to independent claim 27, the prior art of record fails to teach or suggest a container as claimed, including a container as claimed having all five of the properties labelled as (a)-(e) in claim 27. There is no teaching or suggestion to one of ordinary skill in the art at the time of the filing of the application of any prior art reference disclosing a container having all five of the properties labelled as (a)-(e) in claim 27, including the claimed minimum shelf life of greater than or about 250 days, including no teaching or suggestion in Bensburg et al. of such a container (DE 10 2004 020 185 A1, relied upon in 35 U.S.C. 102 rejection in Office Action mailed April 28, 2020). One of ordinary skill in the art at the time of the filing of the application would not have had any reasonable basis to have expected that any prior art container would have had all five of the properties labelled as (a)-(e) in claim 27. There also would have been no reasonable expectation of success to one of ordinary skill in the art at the time of the filing of the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782